Case 17-30970        Doc 54     Filed 01/31/19     Entered 01/31/19 12:44:19          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 30970
         Dennea Latrice Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/16/2017.

         2) The plan was confirmed on 01/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/16/2018.

         5) The case was Converted on 12/07/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-30970           Doc 54           Filed 01/31/19    Entered 01/31/19 12:44:19                Desc         Page 2
                                                          of 3



 Receipts:

          Total paid by or on behalf of the debtor                    $15,240.00
          Less amount refunded to debtor                               $2,032.01

 NET RECEIPTS:                                                                                          $13,207.99


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $603.49
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,603.49

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Infosource                     Unsecured         547.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc           Unsecured      6,091.00       7,718.64        7,718.64           0.00       0.00
 ARS Account Resolution                  Unsecured          85.00           NA              NA            0.00       0.00
 AT&T CORP by American InfoSource LP     Unsecured         995.00        888.88          888.88           0.00       0.00
 ATG Credit LLC                          Unsecured          80.00           NA              NA            0.00       0.00
 CCSI                                    Unsecured         295.00           NA              NA            0.00       0.00
 Citizens Bank NA                        Unsecured           0.00        532.90          532.90           0.00       0.00
 City of Chicago Department of Revenue   Unsecured      2,020.00       1,660.00        1,660.00           0.00       0.00
 Comenitycap/Chldplce                    Unsecured          80.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                  Secured       15,811.00     15,636.75        15,636.75      7,202.04     658.88
 Ocwen LOAN Servicing L                  Unsecured           0.00           NA              NA            0.00       0.00
 Quantum3 Group                          Unsecured         105.00        105.38          105.38           0.00       0.00
 Quantum3 Group                          Unsecured         232.00        218.12          218.12           0.00       0.00
 RBS Credit Card Services                Unsecured         526.00           NA              NA            0.00       0.00
 Select Portfolio Servicing Inc          Secured      189,401.00    189,779.12       189,779.12           0.00       0.00
 Select Portfolio Servicing Inc          Secured       35,527.19     35,527.19        35,527.19        743.58        0.00
 Sullivan Urgent Aid Centers Ltd         Unsecured          63.00        162.93          162.93           0.00       0.00
 US Bank NA                              Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-30970        Doc 54      Filed 01/31/19     Entered 01/31/19 12:44:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $189,779.12              $0.00             $0.00
       Mortgage Arrearage                                $35,527.19            $743.58             $0.00
       Debt Secured by Vehicle                           $15,636.75          $7,202.04           $658.88
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $240,943.06          $7,945.62           $658.88

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,286.85               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,603.49
         Disbursements to Creditors                             $8,604.50

 TOTAL DISBURSEMENTS :                                                                     $13,207.99


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
